IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JOHN RICHARD FORTENBERRY, JR.,

Petitioner,
v. Civil Action No. 3:18CV294

J. RAY ORMOND,

Respondent.

MEMORANDUM OPINION

John Richard Fortenberry, Jr., a federal inmate proceeding pro se, submitted a 28 U.S.C.
§ 2241 Petition. (“§ 2241 Petition,” ECF No. l.)l The Government filed a Motion to Dismiss.
(ECF No. 8.) For the reasons set forth below, the Government’s Motion to Dismiss Will be
granted and the § 2241 Petition will be dismissed for want of jurisdiction

I. Proced_ural Hi_storv al_ld Sumn_larv of Fortenberrv’s ClLr_r;

A grand jury sitting in the United States District Court for the Western District of
Missouri (“Sentencing Court”) charged Fortenberry by Supersecling Indictment with use of an
interstate facility to attempt to entice a minor to engage in sexual activity (Count One); transfer

of obscene matter to an individual under the age of sixteen (Count Two); and, committing the

 

' The statute provides, in pertinent part:

(c) The writ of habeas corpus shall not extend to a prisoner unless--
(1) He is in custody under or by color of the authority of the United States or is
committed for trial before some court thereof; or
(2) He is in custody for an act done or omitted in pursuance of an Act of
Congress, or an order, process, judgment or decree of a court or judge of the
United States; or
(3) He is in custody in violation of the Constitution or laws or treaties of the
United States . . . .

28 U.s.C. § 2241(¢)(1)_(3).

former offenses at times when he was required to register as a sex offender (Count Three).
Fortenberry v. United States, Nos. 15-0280-CV-W-DGK, 13-CR-00076-W~DGK-1, 2016
WL 7015675, at *1 (W.D. Mo. Nov. 29, 2016). Fortenberry pled guilty to Count One and
received a 324-month term of incarceration See ia'. at *1-2.

Fortenberry filed a motion under 28 U.S.C. § 2255 to vacate, set aside, or correct his
sentence (“§ 2255 Motion”), which the Sentencing Court denied. See ia'. at *1, *4.

In his § 2241 Petition, Fortenberry challenges his sentence imposed by the Sentencing
Court. (See § 2241 Pet. 1-6.)2 Specifically, Fortenberry raises the following claims for relief:

Claim One: “Pursuant to Nelson v. Colorado, 137 S. Ct. 1249 (2017), [Fortenberry’s]

sentence can no longer be enhanced based on uncharged relevant

conduct.” (Id. at 3.)

Claim Two: “Nelson v. Colorado, 137 S. Ct. 1249 (2017) is retroactively applicable to
cases on collateral review.” (Id. at 4.)

As discussed below, Fortenberry fails to demonstrate that Nelson has any applicability to his
sentence, and thus, he lacks entitlement to relief on either claim.
II. Motions under 28 U.S.C. § 2255 Comgared to Petitions under 28 U.S.C. § 2241
A motion pursuant to 28 U.S.C. § 2255 “provides the primary means of collateral attack”
on the imposition of a federal conviction and sentence, and such motion must be filed With the
sentencing court. See Pack v. Yusu]j‘", 218 F.3d 448, 451 (5th Cir. 2000) (quoting Cox v. Warden,
Fea’. Det. Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990)). A federal inmate may not proceed under

28 U.S.C. § 2241 unless he or she demonstrates that the remedy afforded by 28 U.S.C. § 2255 “is

 

2 The Court employs the pagination assigned to Fortenberry’s submissions by the
Cl\/I/ECF docketing system and corrects the punctuation, spacing, and capitalization in the
quotations from Fortenberry’s submissions

inadequate or ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e).3 “For
example, attacks on the execution of a sentence are properly raised in a § 2241 petition.” In re
Vial, 115 F.3d 1192, 1194 n.5 (4th Cir. 1997) (citing Bradshaw v. Story, 86 F.3d 164, 166 (10th
Cir. 1996); Hanahan v. Luther, 693 F.2d 629, 632 n.l (7th Cir. 1982)). Nevertheless, the United
States Court of Appeals for the Fourth Circuit has emphasized that “the remedy afforded by
§ 2255 is not rendered inadequate or ineffective merely because an individual has been unable to
obtain relief under that provision or because an individual is procedurally barred from filing a
§ 2255 motion.” Id. (citations omitted).4
The Fourth Circuit has stressed that an inmate may proceed under § 2241 to challenge his
or her conviction “in only very limited circumstances.” United States v. Poole, 531 F.3d 263,
269 (4th Cir. 2008) (citation omitted) (internal quotation marks omitted). The Fourth Circuit
recently expanded the longstanding “controlling test,” id. , as follows:
[W]e conclude that § 2255 is inadequate and ineffective to test the legality of a
sentence When: (1) at the time of sentencing, settled law of this circuit or the
Supreme Court established the legality of the sentence; (2) subsequent to the
prisoner’s direct appeal and first § 2255 motion, the aforementioned settled
substantive law changed and was deemed to apply retroactively on collateral
review; (3) the prisoner is unable to meet the gatekeeping provisions of
§ 2255(h)(2) for second or successive motions; and (4) due to this retroactive

change, the sentence now presents an error sufficiently grave to be deemed a
fundamental defect.

 

3 “This ‘inadequate and ineffective’ exception is known as the ‘savings clause’ to [the]
limitations imposed by § 2255.” Wilson v. Wilson, No. 111 lcv645 (TSE/TCB), 2012
WL 1245671, at *3 (E.D. Va. Apr. 12, 2012) (quoting In re Jones, 226 F.3d 328, 333 (4th Cir.
2000)).

4 Fortenberry cannot avoid the bar on filing successive 28 U.S.C. § 2255 motions by
suggesting he is filing a petition for a writ of habeas corpus under 28 U.S.C. § 2241. “Call it a
motion for a new trial, arrest of judgment, mandamus, prohibition, coram nobis, coram vobis,
audit querela . . . , the name makes no difference It is substance that controls.” Melton v.
United States, 359 F.3d 855, 857 (7th Cir. 2004) (citing Thurman v. Gramley, 97 F.3d 185, 186_
87 (7th Cir. 1996)).

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018) (citations omitted), cert. denied,
No. 18-420, 2019 WL 1231947 (U.S. Mar. 18, 2019).5
III. Analysis of Fortenberr_'y’s 28 U.S.C. § 2241 Petition

Here, Fortenberry challenges the legality of his sentence. Fortenberry fails to satisfy the
second or fourth prong of Wheeler. Specifically, Fortenberry fails to demonstrate that the
“settled substantive law changed and was deemed to apply retroactively on collateral review,”
and, that, “due to this retroactive change, the sentence now presents an error sufficiently grave to
be deemed a fundamental defect.” Wheeler, 886 F.3d at 429. Fortenberry suggests that Nelson
v. Colorado entitles him to relief on his sentence. 137 S. Ct. 1249. I-le is incorrect In Nelson,
the Supreme Court held that “[w]hen a criminal conviction is invalidated by a reviewing court,
and no retrial will occur, . . . the State [is] obliged to refund fees, court costs, and restitution
exacted from the defendant upon, and as a consequence of the conviction.” 137 S. Ct. at 1252.
Here, Fortenberry fails to identify an invalidated conviction and any fees, costs, or restitution
imposed on him for the invalidated conviction Rather, Fortenberry contends that he pled guilty

to Count One and

 

5 Until Wheeler, a petitioner was required to satisfy the following test and was unable to
challenge his sentence:

[Section] 2255 is inadequate and ineffective to test the legality of a conviction
when: (1) at the time of conviction, settled law of this circuit or the Supreme Court
established the legality of the conviction; (2) subsequent to the prisoner’s direct
appeal and first § 2255 motion, the substantive law changed such that the conduct
of which the prisoner was convicted is deemed not to be criminal; and (3) the
prisoner cannot satisfy the gatekeeping provisions of § 2255 because the new rule
is not one of constitutional law.

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000) (emphasis added).

Counts [Two] and [Three] were dismissed by the Government. However, [he]
received an eight [8] level sentencing enhancement via U.S.S.G. § 2G1.3(b)(5)[6]
based on uncharged conduct - i.e., the erroneous allegation that the minor had not
attained the age of 12 years. As demonstrated herein, such an enhancement based
exclusively on uncharged relevant conduct is now at odds with the U.S. Supreme

Court’s decision in Nelson, and thus presents an error “sufficiently grave” to be

deemed a “fundamental defect.”

(Mem. Supp. § 2241 Pet. 15, ECF No. 6 (last alteration in original).) Contrary to Fortenberry’s
suggestion here, Nelson simply has no bearing on a court’s ability to consider relevant conduct
during sentencing or the applicability of a sentencing enhancement under the United States
Sentencing Guidelines. Thus, the Court fails to discem, and Fortenberry fails to explain, how
Nelson has any application to Fortenberry’s conviction or sentence.

Because Fortenberry fails to demonstrate that the “settled substantive law changed and
was deemed to apply retroactively on collateral review,” and, that, “due to this retroactive
change, [his] sentence now presents an error sufficiently grave to be deemed a fundamental
defect,” Wheeler, 886 F.3d at 429, he may not proceed by § 2241.

IV. Conclusion

For the foregoing reasons, the Govemment’s Motion to Dismiss (ECF No. 8) will be
GRANTED. Fortenberry’s § 2241 Petition (ECF No. 1) Will be DISMISSED WITHOUT
PREJUDICE for Want of jurisdiction

An appropriate Order shall issue.

 

Date: APR 25 Zglg

Richmond, Virginia

 

6 Section 261.3 of the United States Sentencing Guidelines provides the Base Offense
Level for convictions under 18 U.S.C. § 2242(b). The section contains “Special Offense
Characteristics” that can increase the Base Offense Level. Relevant here, Fortenberry received
an eight-level enhancement because he was convicted of 18 U.S.C. § 2242(b) and “the offense
involved a minor who had not attained the age of 12 years.” United States Sentencing
Guidelines Manual § 2G1.3(b)(5) (U.S. Sentencing Comm’n 2013).

5

